DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 12, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10231022 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaughan et al. (US 2003/0192057), DeMarco et al. (US 2007/0260677, Wang (US 2006/0098030), Saadat et al. (US 2010/0205648), Baskaran et al. (US 2013/0007813), and Barnes (US 2012/0092305).

Regarding claim 2, Gaughan teaches a method for presenting media content using integrated sources, comprising:
receiving, at a media device, a control signal corresponding to a user input ([0006], “The television controller of a web television currently responds to inputs from the end user in order to control the web television….” [0026], [0031], [0036], [0039]),
wherein the media device is connected to a display device ([0026], Fig. 1);
generating an instruction to generate video content based on the control signal ([0031], [0039], [0059], “the instructions can include one or more instructions that can define one or more channels to which a tuner can tune.” Fig. 2);
transmitting the instruction from the media device to a tuner/recording device ([0031], [0039], [0059], “a block 204 transmits messages to the tuner 48, 
generating unrendered graphical content ([0031], That is, during transmission and prior to being displayed, internet video and television video are “unrendered.” [0032], [0036], [0039], “For example, if the end user desires to place internet video in the main area of the display 12 and to place television video in the PIP area of the display 12, the end user will do so by use of the remote control device 20 which causes the television controller 32 to send commands in order to control the audio /video switch 36….”);
generating a set of instructions that instruct the display device to render the unrendered graphical content generated by the media device as one or more graphical overlays on the video content generated by the tuner/recording device based on the tuning instruction ([0031]-[0032], [0036], [0039], “For example, if the end user desires to place internet video in the main area of the display 12 and to place television video in the PIP area of the display 12, the end user will do so by use of the remote control device 20 which causes the television controller 32 to send commands in order to control the audio /video switch 36….”));
transmitting the unrendered graphical content and the set of instructions from the media device to the display device ([0031], That is, during transmission and prior to being displayed, internet video and television video are “unrendered.” [0032], [0036], [0039], “For example, if the end user desires to place internet video in the main area of the display 12 and to place television video in the PIP area of the display 12, the end user will do so by use of the remote control device 
wherein the unrendered graphical content contains data usable to form the one or more graphical overlays based on the set of instructions ([0031]-[0032], i.e., internet video and/or television video).
Gaughan does not expressly teach that the media device is a streaming media device. Gaughan also does not expressly teach that the streaming media device is connected to the display device via an HDMI connection. Gaughan also does not expressly teach transmitting the instruction from the streaming media device to the tuner/recording device external to the display device via a local area network connection. Gaughan also does not expressly teach transmitting the graphical content and the set of instructions from the streaming media device to the display device via the HDMI connection. Gaughan also does not expressly teach that the unrendered graphical content includes at least on geometric primitive that can be used to form vector graphics. Gaughan also does not expressly teach that the set of instructions includes one or more coordinates that define an overlapping region in which both the video content and the one or more graphical overlays are rendered and one or more parameters for combining the video content and the one or more graphical overlays by indicating a transparency of the video content based on a blending algorithm. Gaughan also does not expressly teach that the unrendered graphical content contains data usable to form the one or more graphical overlays at the one or more coordinates based on the set of instructions.

one or more coordinates that define an overlapping region in which both the video content and one or more graphical overlays are rendered ([0018], “a video overlay is a virtual layer that fully or partially overlaps the selected video during playback. Associated with each overlay is…location information indicating a coordinate (e.g., an x-y coordinate) within the video where the overlay should be initially displayed,….” [0019], “The playlist data includes…location information indicating a coordinate within the video for displaying each overlay,….” ); and
one or more parameters for modifying an appearance of the video content ([0004], “playlist data that includes sequence information for playing each segment of the video, timing information indicating when to display the overlay during playing of the video, and location information indicating a coordinate within the video for displaying the overlay.” [0006], [0019], [0020], “The controller 12 sequences and merges the video content and each associated overlay into an integrated media sequence that is played to the user via the browser using player 14 and in accordance with the playlist.” Figs. 3A-3C); and
forming the one or more graphical overlays at the one or more coordinates based on the set of instructions ([0018], “a video overlay is a virtual layer that fully or partially overlaps the selected video during playback. Associated with 
In view of Demarco’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaughan such that the set of instructions includes one or more coordinates that define an overlapping region in which both the video content and the one or more graphical overlays are rendered and one or more parameters for modifying an appearance of the video content, and such that the unrendered graphical content contains data usable to form the one or more graphical overlays at the one or more coordinates based on the set of instructions. The modification would serve to enable the combined system to define positioning and presentation of graphical overlays over video content, thereby enhancing system flexibility and functionality.
The combination does not expressly teach that the media device is a streaming media device. The combination also does not expressly teach that the streaming media device is connected to the display device via an HDMI connection. The combination also does not expressly teach transmitting the instruction from the streaming media device to the tuner/recording device external to the display device via a local area network connection. The combination also does not expressly teach transmitting the graphical content and the set of instructions from the streaming media device to the display device via the HDMI connection. The combination also does not expressly teach that the unrendered graphical content includes at least on geometric primitive that can 
Wang teaches instructions including one or more parameters for combining video content and one or more graphical elements by indicating a transparency of the video content based on a blending algorithm (Abstract, [0020], “The third buffer 440 stores related data 441 for generating a transparent effect, or ‘alpha blending’. The data 441 for generating a transparent effect comprises a parameter for a transparent effect, and position information corresponding to at least one partition. The parameter determines the level of transparency of the video source 421 in the partition.” [0021], [0027], [0029]-[0030]).In view of Wang’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the instructions include one or more parameters for combining the video content and the one or more graphical overlays by indicating a transparency of the video content based on a blending algorithm. By providing a means for modifying transparency, the modification would enable presentation of content without fully obstructing other content, thereby facilitating viewing for users.
The combination does not expressly teach that the media device is a streaming media device. The combination also does not expressly teach that the streaming media device is connected to the display device via an HDMI connection. The combination also does not expressly teach transmitting the instruction from the streaming media device to the tuner/recording device external to the display device via a local area 
Saadat teaches:
a streaming media device, wherein the streaming media device is connected to a display device via a connection ([0051]-[0052], [0054], “FIG. 1 shows a ‘tightly coupled’ configuration. The set-top system 102 of the present invention and the PC 104 are placed in close proximity to each other to produce an integrated media center. The PC's graphics output is connected to the set-top 102 via a VGA or DVI connection 106. The set-top 102 and PC 104 also share a high-speed digital link 108 such as Ethernet LAN, USB, or IEEE 1394 (FireWire). The video output from the set-top 102 is connected to a high definition display 114 via a VGA or DVI connection 112.” [0060], [0117]-[0119], Figs. 1, 6-8);
transmitting an instruction from the streaming media device to a tuner/recording device external to the display device via a local area network connection ([0059], “The integrated media center also implements an advanced integrated home network in which other PC's and compatible set-tops can share and transfer content and data. The integrated network supports both PC and set-top media file sharing on the same network. PCs can share an Internet connection, files, and peripherals. Set-tops such as the set-top media system of the present invention supporting the DTCP-IP protocol can share PVR files in 
transmitting graphical content and the set of instructions from the streaming media device to the display device via the connection ([0054], “FIG. 1 shows a ‘tightly coupled’ configuration. The set-top system 102 of the present invention and the PC 104 are placed in close proximity to each other to produce an integrated media center. The PC's graphics output is connected to the set-top 102 via a VGA or DVI connection 106. The set-top 102 and PC 104 also share a high-speed digital link 108 such as Ethernet LAN, USB, or IEEE 1394 (FireWire). The video output from the set-top 102 is connected to a high definition display 114 via a VGA or DVI connection 112.” [0059], [0124], “In the arrangement of FIG. 6, the HDTV 114 displays the set-top video in a window 602; the PC's Windows desktop is displayed in a second window 604.” Figs. 1, 6-8).
Saadat additionally teaches the use of HDMI connections ([0157]).
In view of Saadat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaughan such that the media device is a streaming media device, wherein the streaming media device is connected to the display device, transmitting the instruction from the streaming media device to the tuner/recording device external to the display device via a local area network connection, and transmitting the graphical content and the set of instructions from the streaming media device to the display device via the HDMI connection. The 
The combination teaches the limitations specified above; however, the combination does not expressly teach that the unrendered graphical content includes at least on geometric primitive that can be used to form vector graphics.
Baskaran provides a teaching for transmitting unrendered graphical content including at least one graphical primitive ([0017], [0021], “content data 111b may include graphic primitives, textual data, executable data and configuration data required for supporting the operation of widgets and other features of the STB 103. By way of example, this may include one or more menus, buttons, text boxes, icons, control panels, screen-in-screen controls, instructions, digital media, games, social networking utilities, sounds, and other content that is invoked or processed in connection with the various features of the STB 103.”).
In view of Baskaran’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaughan such that the unrendered graphical content includes at least one graphical primitive. 
The combination teaches the limitations specified above; however, the combination does not expressly teach at least one geometric primitive that can be used to form vector graphics.
Barnes teaches at least one geometric primitive can be used to form vector graphics ([0043], “vector-graphics context 204 may be used by a client that generates draw commands in terms of geometric primitives such as points, paths, polygons, and/or glyphs, thus allowing graphical output for window 216 to remain crisp and/or smooth regardless of the dimensions of backing store 210.” [0048]).
In view of Barnes' teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include at least one geometric primitive can be used to form vector graphics. The modification would enable the combined system to produce graphics that can be scaled to accommodate resolutions of different output devices.

Regarding claim 9, Gaughan teaches a system for presenting media content using integrated sources, the system comprising at least one hardware processor of a streaming media device (Gaughan: [0028]; Saadat: [0054]) .
	The remaining limitations of claim 9 are rejected based on the same grounds of rejection presented with respect to claim 1.


The remaining limitations of claim 16 are rejected based on the same grounds of rejection presented with respect to claim 1.

Regarding claims 3, 10, and 17, the combination teaches the limitations specified above; however, the combination as combined does not expressly teach that the instruction is a tuning instruction that instructs the tuner/recording device to tune to a channel of live media content.
Saadat provides a teaching for receiving live video content ([0117]-[0118]).
In view of Saadat’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the instruction may be a tuning instruction that instructs the tuner/recording device to tune to a channel of live media content. The modification would enable users to access and view additional types of content (e.g., live media content), thereby improving the overall user experience.

Regarding claims 4, 11, and 18, the combination teaches the limitations specified above; however, the combination as combined does not expressly teach that the instruction instructs the tuner/recording device to retrieve recorded video content stored on the tuner/recording device.

In view of Saadat’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the instruction instructs the tuner/recording device to retrieve recorded video content stored on the tuner/recording device. The modification would allow users to access and view recorded content at their convenience. The modification would thereby serve to improve the user experience.

Regarding claims 6, 13, and 20, the combination teaches the limitations specified in claims 2, 9, and 15; however, the combination as presently combined does not expressly teach that the unrendered graphical content is rendered as a user interface for interacting with the tuner/recording device.
Baskaran provides a teaching for unrendered graphical content is rendered as a user interface for interacting with a tuner/recording device ([0015], “Set-top boxes are often configured for use with television displays, home entertainment systems and media processing equipment to enable viewers to receive, tune and even interact with 
In view of Baskaran’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the unrendered graphical content is rendered as a user interface for interacting with the tuner/recording device. The modification would serve to improve Gaughan by enabling a combined system to provide additional content based on a 

Regarding claims 7, 14, and 21, the combination teaches the limitations specified in claims 2, 9, and 15; however, the combination as presently combined does not expressly teach that the unrendered graphical content is rendered as an electronic program guide.
Saadat teaches graphical content rendered as an electronic program guide ([0079], “The PC Media Center S/W may include an electronic program guide (EPG), which is updated from an Internet connection. The PC's EPG can be used for channel selection and PVR program event recording when the remote control is set for ‘PC’ focus.”).
In view of Saadat’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the unrendered graphical content may be rendered as an electronic program guide. The modification would serve to facilitate content selection for users, thereby improving the overall user experience.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaughan, DeMarco, Wang, Saadat, Baskaran, Barnes, and Coningsby et al. (US 8141117).


receiving, at the streaming media device, a second control signal that indicates that a channel of live media content is to be recorded at a predetermined time;
generating a recording instruction to record the channel of live media content at the predetermined time based on the second control signal; and
transmitting the recording instruction from the streaming media device to the tuner/recording device via the local area network connection.
Coningsby teaches:
receiving, at media device, a control signal that indicates that a channel of live media content is to be recorded at a predetermined time; generating a recording instruction to record the channel of live media content at the predetermined time based on the control signal; and transmitting the recording instruction from the media device to a tuner/recording device via a local area network connection (Col. 4, lines 11-19, “PVR systems provide a wide variety of desirable functions, such as scheduled recording of TV broadcasts for time-shifting purposes, pausing (buffering) of live TV, instant replays, and the like.” Col. 4, lines 49-57, “In one configuration, a personal computer (PC) within a subscriber's home is transformed into a PC media center (PCMC) 402.” Col 8, lines 40-50; Col. 9, lines 49-53, “the PCMC 402 may instruct the PVR 902 through the home network 406 to record the broadcast.” Col. 9, lines 54-60, “The PCMC 402 may instruct the PVR 902 to record the broadcast in a number of 
In view of Coningsby’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving, at the streaming media device, a second control signal that indicates that a channel of live media content is to be recorded at a predetermined time; generating a recording instruction to record the channel of live media content at the predetermined time based on the second control signal; and transmitting the recording instruction from the streaming media device to the tuner/recording device via the local area network connection. The modification would serve to enhance system functionality and flexibility. For example, if the streaming media device is unable to fulfill a user request to record live media, content the user may instead request that the recording be performed by the tuner/recording device (see Coningsby: Col. 9, lines 42-53).

Claims 8, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Gaughan, DeMarco, Wang, Saadat, Baskaran, Barnes, and Iwai et al. (US 2012/0008628).

Regarding claims 8, 15, and 22, the combination teaches the limitations specified above; however, the combination does not expressly teach allocating an address to the display device, wherein the unrendered graphical content and the set of instructions are 
Iwai teaches allocating an address to a display device, wherein content is transmitted from a media device to the display device using the allocated address ([0055], “The home network 6000 is an IPv6 network. In other words, the television apparatus 6001 and the home server 6003 communicates with each other using the IPv6 addresses.” [0059], “The home server 6003 can stream video contents to the television apparatus 6001 via the wireless LAN router 6002.”).
In view of Iwai’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include allocating an address to the display device, wherein the unrendered graphical content and the set of instructions are transmitted from the streaming media device to the display device via the HDMI connection using the allocated address. The modification would serve to facilitate identification of the display device in the network, and would thereby facilitate the distribution of content to the display device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saarikivi (US 20050251823) discloses .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426